       Case 2:20-cv-02027-TLN-DB Document 8 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN M. HAMM,                                  No. 2:20-cv-02027-TLN-DB
12                         Plaintiff,
13           v.                                        ORDER
14    AFSHIN ARYA, et al.,
15                         Defendants.
16

17          Plaintiff Steven Hamm (“Plaintiff”), a state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 7, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days. (ECF No. 7.) Plaintiff has not

23   filed any objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28

27   U.S.C. § 636(b)(1).

28   ///
                                                       1
      Case 2:20-cv-02027-TLN-DB Document 8 Filed 02/11/21 Page 2 of 2


 1              Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3   Accordingly, IT IS HEREBY ORDERED that:

 4              1. The Findings and Recommendations filed December 7, 2020 (ECF No. 7), are adopted

 5   in full;

 6              2. This action is DISMISSED without prejudice for failure to prosecute. See E.D. Cal.

 7   L.R. 183(b).

 8              3. The Clerk of the Court is directed to close this case.

 9              IT IS SO ORDERED.

10   DATED: February 10, 2021

11

12

13
                                                          Troy L. Nunley
14                                                        United States District Judge

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
